DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 02/17/2021.
Claims 1, 3-4, 8-15 and 19-20 are pending.
Claims 2, 5-7 and 16-18 are cancelled.
Claims 1, 12 and 19 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s Arguments Applicant’s arguments regarding 35 USC 103, pages 10-18, claims 1, 12 and 19, filed on 02/17/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
Claims 1, 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli in view of Bennett (US8300637). 
As to claim 1, Koodli teaches a computerized method carried out by at least one server having one or more processors for allocating user device parameters (¶0015 allocation  parameter; ¶0034 DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned parameters); ¶0071 network elements that can facilitate many of the processing, resource management; servers, processors) the computerized method comprising: providing a session set up for the user device in a wireless communications network; (¶0013 establishing  connection with user equipment (UE) and a WiFi network) identifying one or more profile parameters associated with the user device, (¶0034 UE specific parameters  identified) where the one or more profile parameters include at least one of a user device model or a current location of the user device; (¶0052 subscriber parameters include geographical location) ,then assigning a first set of configurable user device parameters to the user device, (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) then assigning a third set of configurable user device parameters to the user device; (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) and wherein the one or more configurable user device parameters comprise one or more of a Domain Name System (DNS) server, a Quality of Service (QoS), or an Aggregate Maximum Bit Rate (AMBR). (¶0015 parameters are provided includes an aggregate maximum bit rate (AMBR) parameter, quality of service (QoS); ¶0034 UE specific parameters include UE-QoS).
Although Koodli teaches the method recited above, wherein Koodli fails to expressly teach based on an Internet Protocol version and one or more profile parameters associated with a user device, determining which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network, wherein if the determined IP version Internet Protocol version 6 (IPv6) only, and if the determined IP version is Internet Protocol version 4 (IPv4) only, then assigning a second set of configurable user device parameters to the user device  and if the determined IP version is both IPv4 and IPv6.
Bennett, however discloses, based on an Internet Protocol version and one or more profile parameters associated with a user device, (Col.1, lines 18-20 assign DNS servers (parameter) based on devices capabilities; Lines 48; determined device capabilities; Col.5, lines 43-44 capable of communications using IPv4 and IPv6) determining which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network; (Col.1, Lines 48 determined device capabilities; Col.5, Lines 23 network environment utilizing wireless technology; Col.5, lines 43-44 capable of communications using IPv4 and IPv6) wherein if the determined IP version Internet Protocol version 6 (IPv6) only, (Col.6., Lines 41-42 determines that the device is IPv6; Col.6, lines 65-66 determine device type) and if the determined IP version is Internet Protocol version 4 (IPv4) only, then assigning a second set of configurable user device parameters to the user device (Col.6, Line 26 IPv4-only device; Col.7, line12 if the device  is determined DNS server assigned(parameter assigned)) and if the determined IP version is both IPv4 and IPv6, (Col.1, line 45 determine device capabilities; Col.5, lines 40-41 dual-stack communications device capable of establishing communications, such as data communications using IPv4 and IPv6 simultaneously).
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for determining device if a device is IPv4, IPv6 or dual-stack. One of ordinary skill in the art would be motivated to allow for receiving a user device credential to identify the user device. (See Bennett Col.5, lines 55-56)
As to claim 3, the combination of Koodli and Bennett teach the method of claim 1, wherein Bennett further teaches The computerized method of claim 1, wherein it is determined that the Internet Protocol version that the user device is capable of communicating with in the wireless communications network is Internet Protocol version 6 (IPv6) only. (Col.6. Lines 41-42 determines that the device is IPv6; Col.6, Lines 65-66 determine device type).
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for determining device if a device is IPv4, IPv6 or dual-stack. One of (See Bennett Col.1, line 61)
As to claim 4, the combination of Koodli and Bennett teach the method of claim 1, wherein Koodli further teaches thereby eliminating a need for a new access point name (APN) to be configured on the user device. (¶0012  providing privileged subscriber access at a plurality of WiFi access points (eliminating the need to configure new/other access points)).
Although Koodli teaches the method recited above, wherein Koodli fails to expressly teach The computerized method of claim 3, wherein the assigning of the one or more configurable user device parameters to the user device is based on the user device being capable of communicating using IPv6 only and not Internet Protocol version 4 (IPv4) only or IPv6 and IPv4.
Bennett, however discloses, The computerized method of claim 3, wherein the assigning of the one or more configurable user device parameters to the user device is based on the user device being capable of communicating using IPv6 only and not Internet Protocol version 4 (IPv4) only or IPv6 and IPv4, (Col.1, Lines 18-19 DNS servers assigned to device based on capabilities; Col.5, lines 43-44 capable of communications using IPv4 and IPv6).
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for Determining device if a device is IPv4, IPv6 or dual-stack. One of ordinary skill in the art would be motivated to allow for use of a dynamic host configuration protocol. (See Bennett Col.9, line 9)
As to claim 19, Koodli teaches A system for allocating user device parameters (¶0015 allocation  parameter; ¶0034 DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters); ¶0071 network elements that can facilitate many of the processing, resource management; servers processors) and one or more profile parameters associated with the user device, (¶0015 wireless object parameters includes an aggregate maximum bit rate (AMBR) parameter, and a quality of service (QoS)) the system comprising: a processor; and one or more non-transitory computer-readable media storing computer- useable instructions that, when used by the processor, cause the processor to: (1) determine that a new session is being set up for the user device, (¶0013  establishing a first connection; ¶0073 memory element being able to store instructions, software/computer instructions executed by the processor) (3) identify one or more profile parameters associated with the user device, where the one or more profile parameters include at least one of a user device model or a current location of the user device, (¶0034 UE specific parameters  identified; ¶0052 subscriber parameters include geographical location) then assigning a first set of configurable user device parameters to the user device, (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters) then assigning a third set of configurable user device parameters to the user device, (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) wherein the first set of  configurable user device parameters, the second set of configurable user device parameters, and the third set of configurable user device parameters comprise: a) an Aggregate (¶0015 parameters are provided includes an aggregate maximum bit rate (AMBR) parameter, quality of service (QoS); ¶0034 UE specific parameters include UE-QoS).
Although Koodli teaches the method recited above, wherein Koodli fails to expressly teach based on one or more Internet Protocol versions with which a user device is capable of communicating, (2) determine which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network,  (4) if the determined IP version is Internet Protocol version 6 (IPv6) only, and if the determined IP version is Internet Protocol version 4 (IPv4) only, then assigning a second set of configurable user device parameters to the user device, and if the determined IP version is both IPv4 and IPv6.
Bennett, however discloses, based on one or more Internet Protocol versions with which a user device is capable of communicating (Col.1, lines 18-20 assign DNS servers (parameter) based on devices capabilities; Col.1, Lines 48; determined device capabilities; Col.5, lines 43-44 capable of communications using IPv4 and IPv6) (2) determine which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network (Col.1, Lines 48; determined device capabilities; Col.5, Lines 23 network environment utilizing wireless technology; Col.5, lines 43-44 capable of communications using IPv4 and IPv6) and (4) if the determined IP version is Internet Protocol version 6 (IPv6) only, (Col.6., Lines 41-42 determines that the device is IPv6; Col.6, Lines 65-66 determine device type) and if the determined IP version is Internet Protocol version 4 (IPv4) only, then assigning a second set of configurable user device parameters to the user device, (Col.6, Line 26 IPv4-only device; Col.7, line12 if the device  is determined DNS server assigned) and if the determined IP version is both IPv4 and IPv6, (Col.5, Lines 40-41 dual-stack communications device capable of establishing communications, such as data communications using IPv4 and IPv6 simultaneously; Col.6, Lines 65-66 determine device type)
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for determining device if a device is IPv4, IPv6 or dual-stack. One of ordinary skill in the art would be motivated to allow for transmitting a message (advertisement) to confirm the device’s network prefix. (See Bennett Col.8, lines 58-59)
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US20130155851) in view of Bennett (US8300637) and in further view of Shribman (US20150067819).
 As to claim 8, although the combination of Koodli and Bennett teach the method recited in claim 3, wherein the combination of Koodli and Bennett fail to expressly teach The method of claim 3, further comprising: receiving a request from the user device to access content from a website; accessing the assigned DNS server to retrieve an IPv6 address for the user device; and communicating the content from the website to the user device.
Shribman, however disclose, The method of claim 3, further comprising: receiving a request from the user device to access content from a website; (¶0021 web browser requests, accesses web content; ¶0022 receiving the request) accessing the assigned DNS server to retrieve an IPv6 address for the user device; and communicating the content from the website to the user device. (¶0189 DNS server obtain IP address; ¶0191 devices identified in the Internet using an IP address IPv6 form; client device access content; ¶0275 accessing network elements).
Thus given the teachings of Shribman it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Koodli and Bennett for receiving request for content, transmitting the requested content and retrieving device IP address via DNS server. One of ordinary skill in the art would be motivated to allow for use a Real-time Transport Protocol (RTP). (See Shribman para 0119)
As to claim 9, although the combination of Koodli and Bennett teach the method recited in claim 3, wherein the combination of Koodli and Bennett fail to expressly teach the method of claim 8, wherein the website is capable of IPv4 communications only.
Shribman, however discloses, the method of claim 8, wherein the website is capable of IPv4 communications only. (¶0266 web browser identifiers, IP address in IPv4).
Thus given the teachings of Shribman it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Koodli and Bennett for IPv4 websites. One of ordinary skill in the art would be motivated to allow for use of encryption algorithms. (See Shribman 0103)
As to claim 12, Koodli teaches One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, (¶0073 memory element being able to store instructions, software/computer instructions executed by the processor) perform a method for allocating user device parameters (¶0015 allocation  parameter; ¶0034 DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) the method comprising: setting up a new session for the user device in a wireless communications network; (¶0013 establishing  connection with user equipment (UE) and a WiFi network) identifying, from a subscriber profile, one or more profile parameters associated with the user device, where the one or more profile (¶0034 UE specific parameters  identified; ¶0052 subscriber parameters include geographical location) then assigning a first set of configurable user device parameters to the user device, (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) then assigning a third set of configurable user device parameters to the user device; (¶0015 allocation  parameter; parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS; DHCP (server) provide the mobile UE  parameters; ¶0035 UE-specific parameters ( assigned  relevant parameters)) wherein the first set of configurable user device parameters, the second set of configurable user device parameters, and the third set of configurable user device parameters comprise: (1) an Aggregate Maximum Bit Rate (AMBR), (2) a Quality of Service (QoS), or (3) a DNS server; (¶0015 parameters are provided includes an aggregate maximum bit rate (AMBR) parameter,  quality of service (QoS); ¶0034 UE specific parameters include  UE-QoS).
Although Koodli teaches the method recited above, wherein Koodli fails to expressly teach based on an Internet Protocol version and one or more profile parameters associated with a user device, determining which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network, wherein if the determined IP version Internet Protocol version 6 (IPv6) only, and if the determined IP version is Internet Protocol 
Bennett, however discloses, based on an Internet Protocol version and one or more profile parameters associated with a user device (Col.1, 18-20 assign DNS servers (parameter) based on devices capabilities; Col.1, Lines 48; determined device capabilities; Col.5, lines 43-44 capable of communications using IPv4 and IPv6) determining which Internet Protocol (IP) version(s) the user device is capable of communicating in the wireless communications network; (Col.1, Lines 48; determined device capabilities; Col.5, Line 23 network environment utilizing wireless technology;  Col.5, lines 43-44 capable of communications using IPv4 and IPv6) wherein if the determined IP version Internet Protocol version 6 (IPv6) only, (Col.6., Lines 41-42 determines that the device is IPv6; Col.6, Lines 65-66 determine device type) and if the determined IP version is Internet Protocol version 4 (IPv4) only, then assigning a second set of configurable user device parameters to the user device, (Col.6, Line 26 IPv4-only device; Col.7, line12 if the device  is determined DNS server assigned) and if the determined IP version is both IPv4 and IPv6, (Col.5, Lines 40-41 dual-stack communications device capable of establishing communications, such as data communications using IPv4 and IPv6 simultaneously).
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for determining device if a device is IPv4, IPv6 or dual-stack. One of ordinary skill in the art would be motivated to allow for a subscriber/user profile database. (See Bennett Col.1, line 26)
Although the combination of Koodli and Bennett teach the medium recited above, wherein the combination of Koodli and Bennett fail to expressly teach receiving a request from the user device to access content from a website; accessing the assigned DNS server to retrieve an IPv4 or an IPv6 address for the user device; and communicating the content from the website to the user device.
Shribman, however discloses, receiving a request from the user device to access content from a website; (¶0021 web browser requests, accesses web content; ¶0022 receiving the request; ¶0195 content requested by the client device) accessing the assigned DNS server to retrieve an IPv4 or an IPv6 address for the user device; (¶0189 DNS server obtain IP address; ¶0191 devices identified in the Internet using an IP address that may be in an IPv4 or IPv6 form; ¶0275 accessing network elements) and communicating the content from the website to the user device. (¶0191 client device access content).
Thus given the teachings of Shribman it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Koodli and Bennett for receiving request for content, transmitting the requested content and retrieving device IP address via DNS server.. One of ordinary skill in the art would be motivated to allow for hierarchical file system. (See Shribman para 0026)
As to claim13, the combination of Koodli and Bennett teach the method of claim 1, wherein Koodli further teaches thereby eliminating a need for a new APN to be configured on the user device. (¶0012 providing privileged subscriber access at a plurality of WiFi access points).
Although Koodli teaches the method recited above, wherein Koodli fails to expressly teach The one or more non-transitory computer- readable media of claim 12, where the DNS 
Bennett, however discloses, The one or more non-transitory computer- readable media of claim 12, where the DNS server is a different server or is a different instance of other DNS servers assigned to other user devices that are capable of communicating using IPv4 only or that are capable of communicating using both IPv6 and IPv4, (Col.1, Lines 18-19 DNS servers assigned to device based on capabilities; Col.5, lines 43-44 capable of communications using IPv4 and IPv6).
Thus given the teachings of Bennett it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bennett and Koodli for determining device if a device is IPv4, IPv6 or dual-stack. One of ordinary skill in the art would be motivated to allow for an authentication scheme to validate user devices. (See Bennett Col.6, line 20)
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US20130155851) in view of Bennett (US8300637) and in further view of Shribman (US20150067819) and in further view of Nix (US20130170471).
As to claim 10, although the combination of Koodli, Bennett and Shribman teach the method recited in claim 8, wherein the combination of Koodli, Bennett and Shribman fail to expressly teach The method of claim 8, further comprising, at a translating component, translating the IPv6 address assigned to the user device by the assigned DNS server to an IPv4 address prior to communicating the request to access content to the website.
Nix, however discloses, The method of claim 8, further comprising, at a translating component, translating the IPv6 address assigned to the user device by the assigned DNS server to an IPv4 address prior to communicating the request to access content to the website. (¶0121  NAT  converts between IPv6 addresses and IPv4 addresses; ¶0122 NAT  converts packets between an IPv6 network and an IPv4; NAT functionality may be used in order to translate the addresses; ¶0296 MD 101 (mobile device) IP address and a port number or a DNS name for). 
Thus given the teachings of Nix it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nix, Koodli, Bennett and Shribman for translating IPv6 address to an IPv4 address. One of ordinary skill in the art would be motivated to allow for increasing packet processing speed. (See Nix para 0027)
As to claim 14, although the combination of Koodli, Bennett and Shribman teach the method recited in claim 12, wherein the combination of Koodli, Bennett and Shribman fail to expressly teach The one or more non-transitory computer- readable media of claim 12, further comprising translating the IPv6 address assigned to the user device by the assigned DNS server to an IPv4 address prior to communicating the request to access content to the website.
Nix, however discloses, the one or more non-transitory computer- readable media of claim 12, further comprising translating the IPv6 address assigned to the user device by the assigned DNS server to an IPv4 address prior to communicating the request to access content to the website. (¶0010 provide access data services such as web;¶0107 translate packets,  to transmit media; ¶0121 NAT  converts between IPv6 addresses and IPv4 addresses; ¶0122 converts packets between an IPv6 network and an IPv4; ¶0296 MD 101 (mobile device) IP address and a port number or a DNS name for;  ¶0507 requests for  media). 
Thus given the teachings of Nix it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nix, Koodli and Bennett and Shribman for converting IPv6 address to an IPv4 address to access content. One of ordinary skill in the art would be motivated to allow for improve media quality of accessed content. (See Nix para 0184)
As to claim 15, although the combination of Koodli, Bennett and Shribman teach the method recited in claim 14, wherein the combination of Koodli, Bennett and Shribman fail to expressly teach The one or more non-transitory computer- readable media of claim 14, further comprising translating the translated IPv4 address of the user device into the IPv6 address prior to communicating the content from the website to the user device.
Nix, however discloses, the one or more non-transitory computer- readable media of claim 14, further comprising translating the translated IPv4 address of the user device into the IPv6 address prior to communicating the content from the website to the user device. (¶0088 converting packets between IPv4 and IPv6; ¶0107 translate packets, to transmit media; ¶0122 a NAT to convert IP addresses between two different routing protocol standards (IPv4 and IPv6)).
Thus given the teachings of Nix it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nix, Koodli and Bennett and Shribman for converting an IPv6 address to an IPv4 address for accessing web content. One of ordinary skill in the art would be motivated to allow for increased (See Nix para 0326)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US20130155851) in view of Bennett (US8300637) and in further view of Shribman (US20150067819) and in further view of Savolainen (WO2010133922).
As to claim 11, although the combination of Koodli, Bennett and Shribman teach the method recited in claim 9, wherein the combination of Koodli, Bennett and Shribman fail to expressly teach the method of claim 9, wherein the translating component is a firewall utilizing address translation (NAT64) technology, or NAT64 gateway.
Savolainen, however discloses, the method of claim 9, wherein the translating component is a firewall utilizing address translation (NAT64) technology, or NAT64 gateway. (¶0003 NAT-PT firewall; ¶0013 NAT-PT gateway: ¶0014 a Network Address Translator 64 (NAT64)).
Thus given the teachings of Savolainen it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Savolainen, Koodli and Bennett and Shribman for an NAT64 gateway device comprising a firewall. One of ordinary skill in the art would be motivated to allow for avoiding situations where a connection procedure is improperly terminated. (See Savolainen para 0003)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US20130155851) in view of Bennett (US8300637) and in further view of Nix (US20130170471).
As to claim 20, although the combination of Koodli and Bennett teach the system recited above, wherein the combination of Koodli and Bennett fail to expressly teach The system of 
Nix, however discloses, The system of claim 19, further comprising a translating component that; translates an IPv6 address assigned to the user device by the assigned DNS server to an IPv4 address (¶0121 NAT converts between IPv6 addresses and IPv4 addresses; ¶0122 NAT 140 converts packets between an IPv6 network and an IPv4; NAT functionality may be used in order to translate the addresses; ¶0296 MD 101 (mobile device) IP address and a port number or a DNS name for).  
Thus given the teachings of Nix it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nix, Koodli and Bennett for converting an IPv6 address to an IPv4 address. One of ordinary skill in the art would be motivated to allow for reducing the potential gaps or delays in the audio during transfer of an existing media session to a new IP address. (See Nix para 0017)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454